Citation Nr: 1522176	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an effective date earlier than April 21, 2009, for the grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD.  A March 2013 statement of the case adjudicated the Veteran's claim for an earlier effective date for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in November 2005, at the time of his original claim for service connection for PTSD, the Veteran submitted information as to his application for disability benefits from the Social Security Administration.  A letter from the Social Security Administration indicates that such benefits were granted based primarily on nonservice-connected chronic lymphocytic leukemia.  Nevertheless, the Board cannot rule out the possibility that some of the evidence relied on by the Social Security Administration might be relevant to the Veteran's PTSD.  To date, complete records from the Social Security Administration have not been requested or associated with the file.  Such should be done on remand.

Next, the most recent VA examination as to the severity of the Veteran's PTSD was conducted in June 2010.  As approximately five years have passed since that examination, and in light of this remand, a new VA examination should be obtained.  Additionally, VA treatment records dated since April 2009, or any other identified treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available records from the Social Security Administration pertaining to the Veteran's receipt of disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Request that the Veteran identify any outstanding treatment records relevant to his claims.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated since April 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should provide all pertinent rationale for the opinions and findings reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




